UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6675


COREY L. SANDERS,

                Petitioner - Appellant,

          v.

C. RATLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:16-cv-00151-GEC-RSB)


Submitted:   September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey L. Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Corey L. Sanders, a federal prisoner, appeals the district

court’s   order     denying       relief   on     his   28   U.S.C.   § 2241     (2012)

petition.      We have reviewed the record and find no reversible

error.      Accordingly,      we    grant       Sanders’     motion   to   proceed    in

forma    pauperis     and    we   affirm    for    the     reasons    stated    by   the

district court.        Sanders v. Ratledge, No. 7:16-cv-00151-GEC-RSB

(W.D.    Va.   Apr.    21,    2016).        We    dispense     with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




                                            2